Citation Nr: 0208352	
Decision Date: 07/24/02    Archive Date: 07/29/02	

DOCKET NO.  97-06 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia (hyperlipidemia).  

2.  Entitlement to service connection for pancreatitis.  


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1986 and from November 1990 to June 1991.  He also 
performed active duty for training for multiple periods 
between August 1986 to November 1990 and from July 1991 to 
April 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 and later rating 
decision by the Department of Veterans Affairs (VA) Houston, 
Texas, Regional Office (RO), which denied the veteran 
entitlement to service connection for hypercholesterolemia 
(hyperlipidemia) and pancreatitis.  The veteran perfected a 
timely appeal of this determination to the Board.

This matter was previously before the Board.  In May 2000, 
the Board requested and received a medical opinion concerning 
the issue of entitlement to service connection for 
pancreatitis from a VA physician specializing in 
gastroenterology at the VA Medical Center in Memphis, 
Tennessee.  The Board, in June 2000, forwarded a copy of the 
medical opinion to the veteran for his review and response.  
Subsequently and within the applicable time period, the 
veteran submitted additional pertinent evidence to the Board 
for consideration in his appeal without waiving consideration 
of the same by the agency of original jurisdiction.  The 
record on appeal was, therefore, remanded to the RO in July 
2000 as mandated by 38 C.F.R. § 20.1304(c) (1999).  The case 
has since been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.  

2.  Hypercholesterolemia (hyperlipidemia) is not a disability 
for which VA compensation is payable.  

3.  The veteran's pancreatitis has not been reasonably shown 
to have had its origin during the veteran's periods of 
service.  



CONCLUSIONS OF LAW

1.  Service connection for hypercholesterolemia 
(hyperlipidemia) is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  

2.  Pancreatitis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Initially is noted that the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
amended 38 U.S.C.A. § 5107, effective October 30, 2000.  The 
revised statute eliminates the well-grounded requirement and 
amplifies the duty to assist the veteran in a development of 
a claim.  It provides the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
procedure.  

After reviewing the record, the Board is satisfied that by 
virtue of the rating decision, statement of the case and 
supplemental statements of the case issued during the 
pendency of this appeal as well as the Board's July 2000 
remand, that the veteran was given notice of the information 
and medical evidence necessary to substantiate his claim.  
Moreover, it appears that all evidence identified by the 
veteran or in his possession has been obtained and associated 
with the claims file.  There is no indication that more 
recent relevant medical records exist that have not been 
associated with the claims file.  Moreover, expert medical 
opinion pertinent to the issue on appeal has been obtained 
and the veteran has been provided a copy of that opinion and 
the opportunity to submit additional evidence or argument 
pursuant to 38 C.F.R. § 20.903.  See 66 Fed. Reg. 3099, 3105 
(January 23, 2002), and has done so.  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the VCAA, has been satisfied 
with respect to the issues on appeal.  

Factual Background

The veteran's service medical records for his period of 
active duty from June 1977 to August 1986 includes a report 
of medical examination conducted on January 15, 1986, for the 
purpose of the veteran's separation from active duty.  This 
report contains the following laboratory results:  
Cholesterol-232 (124-265); HDL-42 (32-70); LDL-171 (90-140); 
and triglycerides-95 (31-110).  

A report of a periodic medical examination provided to the 
veteran in connection with his service in the United States 
Air Force Reserve and dated in January 1990 reflects the 
following laboratory results:  Cholesterol-257 (133-220); 
triglycerides-207 (140-197); and HDL-56 (26-75).  

The veteran served on active duty in support of Operation 
Desert Shield/Storm for the period of November 1990 to June 
1991.  The service medical records for this period indicates 
that Rama Bojedla, M.D, diagnosed the veteran as having 
hypercholesterolemia on February 2, 1991.  The private 
medical records of Dr. Bojedla reflect the following 
laboratory results:  Cholesterol-266 (140-235); 
triglycerides-149 (10-200); and LDL cholesterol-202 (less 
than 190).  The veteran was advised to follow a low 
cholesterol diet and to follow up in three months.  

In November 1991, the veteran was evaluated for cholesterol 
at Southwest Medical Group, PA.  Laboratory tests were 
obtained and the veteran was started on Mevacor.  A report of 
medical examination conducted in June 1992 indicates a 
finding of elevated cholesterol.  The laboratory results 
reflect:  Cholesterol-202 (90-199); triglycerides-111 (28-
249); HDL-46 (35-70); and LDL cholesterol-134 (57-129).  

A pharmacy report from Humana, Inc., reflects that the 
veteran medicated with Mevacor until July 1993.  For the 
period of August 1993 through May 1994, he medicated with 
Metoclopramide, Tagamet, and Gemfibrozil.  

Private treatment records from the San Antonio Regional 
Hospital and Dr. Praful R. Mehta reflect that the veteran was 
evaluated for acute epigastric pain that resolved in August 
and November 1993.  Laboratory findings reflect elevated 
cholesterol and amylase levels.  The report of an abdominal 
CT scan, dated in November 1993, reflects that the pancreas 
was visualized and appeared to be of normal configuration, 
however, there was minimal prominence involving the head and 
uncinate process.  The impression was of some prominence 
involving the head and uncinate process of the pancreas.  

J. Thomas Swan, M.D., evaluated the veteran in December 1993 
for a possible pancreas problem.  The report of examination 
included a past medical history of hypercholesterolemia.  The 
family history reflects elevated cholesterol, peptic ulcer 
disease, and liver cancer.  The laboratory results included 
lipase-1404 and total amylase of 200 with a pancreatic 
fraction of 149.  The assessment included elevated serum 
amylase and lipase associated with episodes of abdominal 
discomfort but with a persistent elevation of enzymes with a 
resolution of symptoms.  The physician reported that since 
the veteran had had discrete episodes of pain and since 
laboratory evaluation points to a pancreatic origin of his 
elevated amylase, and endoscopic retrograde 
cholangiopancreatography (ERCP) was indicated to more 
definitely rule out any biliary tract or pancreatic ductal 
abnormalities.  

The report of the ERCP dated in December 1993 reflects 
history of intermittent upper abdominal discomfort associated 
with hyperamylasemia.  The ERCP was performed to rule out the 
possibility of an inflammatory neoplastic or bowel stone 
related abnormality, which may have been contributing to the 
veteran's findings.  On CT scan, there was a prominent head 
of the pancreas but no obvious neoplasm identified.  The 
postoperative diagnosis was grossly normal ERCP with 
normal-appearing biliary tree and pancreatic duct.  The 
treatment records of Dr. Mehta dated in 1994 reflect that 
evaluations of serum cholesterol and amylase continued.  

In April 1995, the veteran was evaluated at the Leon Valley 
Health Center with epigastric pain for a duration of six 
hours.  The veteran denied nausea, diarrhea, fever, or 
sweats.  The private medical record reflects pancreatitis, 
epigastric pain, elevated amylase, prior ERCP, CT, and 
sonogram.  The veteran was admitted.  The assessment was 
recurrent pancreatis, mild, and etiology uncertain.  

A gastroenterology consultation conducted at the San Antonio 
Regional Hospital in April 1995 reflects past history of 
pancreatitis of uncertain etiology with a negative evaluation 
including sonogram and ERCP in December 1993.  The report 
reflects that the past medical history was remarkable for 
hypercholesterolemia.  The laboratory results reflect that 
all liver function tests (LFT's) were normal.  The assessment 
following the examination was probably recurrent pancreatitis 
that appeared clinically mild.  The etiology remains unclear 
with a previous workup that was negative.  The plan included 
abdominal sonogram and checking serum triglyceride values.  
Subsequent entries reflect "?" acute pancreatitis, 
cholesterol-264, serum amylase from 868 to 368, 
triglycerides-420, normal sonogram, and consider ERCP with 
sphincter of Oddi motility and consider sphincterotomy.  An 
April 1995 entry reflects that, if the veteran tolerated 
clear liquids, he could be followed as an outpatient on a low 
fat diet.  

On May 12, 1995, the veteran was admitted as an outpatient to 
the San Antonio Regional Hospital for an ERCP with [history 
of] recurring bouts of documented pancreatitis with 
persistent hyperamylasemia and lipasemia with a negative 
sonogram, CT scan and previous ERCP.  The veteran was 
undergoing the ERCP to evaluate the impression of sphincter 
of Oddi spasm.  The post procedure diagnoses reflect:  
Sphincter of Oddi spasm, tachyodia, and status post 
sphincterotomy for treatment of Oddi dysfunction, presenting 
with recurring pancreatitis.  Several days later, the veteran 
was readmitted for respiratory distress, severe pancreatitis, 
and hemorrhagic pancreatitis.  The veteran underwent a distal 
pancreatectomy and omentectomy with other complications.  

A medical memorandum dated August 28, 1995, reflects that 
after a review of the clinical records and the literature, 
acute pancreatitis is a serious complication of ERCP's and 
sphincterotomies.  There is no known effective treatment to 
prevent the complication that can occur in up to 10 percent 
of patients.  The San Antonio Regional Hospital discharge 
summary dated in November 1995 reflects that the veteran 
underwent ERCP on May 12, 1995, for a diagnosis of recurrent 
episodes of pancreatitis of obscure etiology.  ERCP findings 
were consistent with tachyodia so the veteran subsequently 
underwent endoscopic sphincterotomy without difficulty.  The 
veteran subsequently developed pain post-ERCP and required 
admission for measurement of post-ERS pancreatitis.  
Following discharge, the veteran was admitted to the Santa 
Rosa Rehabilitation Hospital.  

An April 1996 medical statement provided by Dr. Nealon, 
Professor of Surgery and Radiology at the University of Texas 
Medical Branch at Galveston, reflects that the diagnosis of 
pancreatitis is based upon a series of symptoms associated 
with some laboratory and occasionally X-ray findings.  The 
standard presentation of pancreatitis is acute pain in the 
upper abdomen associated with nausea and vomiting, and in 
severe cases with dehydration and occasionally reduced blood 
pressure and shock.  The primary laboratory finding is an 
elevation of the serum amylase.  Occasionally, a CT scan may 
show significant changes in the pancreas.  All the causes of 
pancreatitis may result in any of the degrees of severity of 
that disease.  In other words, necrotizing hemorrhagic 
pancreatitis may occur regardless of the cause of the 
pancreatitis.  Thus, the presence of hyperlipidemia may well 
represent a reasonable cause of such an episode.  

In March 1997, a specialist was asked to furnish a medical 
opinion as to the etiology of acute pancreatitis and if there 
was any causal effect of the veteran's hypercholesterolemia 
to the acute pancreatitis.  The VA general surgical consult 
conducted in March 1997 reflects, after a review of the 
claims folder that in 1990, in 1991, and 1992, the veteran 
had recurrent episodes of epigastric pain accompanied by 
nausea and vomiting.  In 1993, the veteran was treated with 
Mevacor and later Lescol.  The veteran was in active service 
in 1993 and had an acute episode with severe epigastric pain 
that radiated to his back accompanied by nausea and vomiting.  
He was evaluated in the emergency room.  Blood studies 
revealed elevated amylase and lipase.  These tests were 
repeated and were shown to increase.  The veteran had a 
recurrence of the same type of epigastric pain referred to 
his back accompanied by nausea and vomiting in June 1994.  
The amylase and lipase were elevated at that time.  The 
cholesterol had been found to be elevated in April 1994, May 
1994, and June 1994.  The amylase at the time was 314.  In 
April 1995, the veteran was hospitalized with severe 
epigastric pain that radiated to his back with an amylase of 
400, lipase of 547, triglycerides of 420, and cholesterol of 
264.  In May 1995, the veteran had an ERCP carried out along 
with the measurement of pressure in the common bowel duct, 
which was found to be markedly reduced.  The veteran had 
previous negative CT scans and sonograms of the pancreas.  
The ERCP in 1993 had been negative.  The diagnosis of 
tachyodia was made at that time and treated.  Several days 
later, the veteran developed hemorrhagic pancreatitis and a 
distal pancreatectomy with omentectomy was carried out.  
Thereafter, during hospitalization, the veteran underwent a 
right colostomy, splenectomy, and debridement of the 
remaining portion of the pancreas with multiple other 
complications.  The examiner added that the veteran was found 
to have hypercholesterolemia on many occasions and had 
reoccurring epigastric pain radiating to his back that began 
in 1990.  He had documented evidence of elevated amylase and 
lipase studies done by Dr. Mehta in November 1990 and June 
1994 and by Dr. Swan in April 1995.  These episodes of acute 
recurring pancreatitis extending back as far as 1990 were 
probably related to hypercholesterolemia.  It is known that 
any of the causes of pancreatitis may produce any degree of 
severity of this condition and play a part in the acute 
hemorrhagic pancreatitis, contributing factor being the ERCP 
which found increased pressure in the common bowel duct with 
the diagnosis of tachyodia relieved by the sphincterectomy.  
However, the hypercholesterolemia was documented on many 
occasions as far back as 1990 and before and is well known to 
be the cause of pancreatitis.  Laboratory test results 
obtained in March 1997 reflect:  Cholesterol 106 mg/dl (less 
than 200 mg/dl); triglycerides 77 mg/dl (less than 200 
mg/dl); HDL 45 mg/dl (desired level greater than 35); and LDL 
cholesterol 46 mg/dl (desired level less than 130 mg/dl).  

The March 1997 VA general medical examination reflects a 
review of the clinical evidence.  The examiner noted that a 
review of the claims file revealed no evidence of significant 
elevations of the triglycerides, but mainly the cholesterol.  
The VA examiner added that the veteran had a history of 
recurring mild pancreatitis, apparently of unclear etiology 
and that he developed a hemorrhagic necrotizing type after 
having an ERCP.  The report referred [the reader] to the 
special surgical examination (noted above).  The relevant 
diagnoses reflect history of hemorrhagic necrotizing 
pancreatitis with abdominal exploratory partial 
pancreatectomy in May 1995 and a splenectomy and colostomy; 
history of ERCP for recurrent episodes of pancreatitis in May 
1995; and hyperlipidemia, not found on this examination--
medical claims filed revealed an elevation of cholesterol 
since 1990.  The examiner noted that recurrent attacks of 
pancreatitis were sometimes associated with disease of the 
biliary tract, alcoholism, hyperlipidemia Type I, IV, and V, 
autoimmune, and drugs.  In about one-third of the patients, 
the cause can be undetermined or idiopathic.  The report 
reflects that the etiology of acute hemorrhagic pancreatitis 
is the escape of lytic pancreatic enzymes into the parenchyma 
or increased intraductal pressure or possible rupture of a 
canaliculus.  Apparently, the precipitating factor in this 
veteran was the ERCP examination that he had two days before 
his admission to the hospital in May 1994.  

In May 2000, the Board requested a medical expert opinion 
from a gastroenterologist at the VA Medical Center in 
Memphis, Tennessee, concerning the issue of entitlement to 
service connection for pancreatitis.  The medical expert was 
requested to answer the following questions posed by the 
Board:  (1)  When were the clinical manifestations typical or 
consistent with acute pancreatitis first evidenced?  (2)  
What is the most likely etiology of the veteran's recurring 
acute pancreatitis?  (3)  Did the veteran display inservice 
evidence of a hyperlipidemia (hypercholesterolemia or 
hypertriglyceridemia or "mixed"), the presence of which 
played a causative role in its post service recurrent acute 
pancreatitis?  

That same month, a VA physician specializing in 
gastroenterology reviewed the veteran's medical history.  He 
noted that between January 1986 and June 1994, the veteran 
had nine triglyceride levels checked and all were normal 
except one.  He added that the single abnormal value in 
January 1990 was only slightly elevated (207 mg/dl).  He 
added that during this time, the veteran had normal and 
moderately elevated cholesterol levels, which were also 
documented.  He observed that in November 1991, the veteran 
was started on Mevacor for hypercholesterolemia and that he 
had his first documented bout of pancreatitis in August 1993.  
He then subsequently had a bout of pancreatitis in November 
1993.  His triglyceride level, as well as his liver function 
test, was normal at that time.  In December 1993, he had his 
first ERCP as part of a workup for idiopathic pancreatitis.  
Pancreatic and bile ducts were normal.  In April 1994 and 
June 1994, his triglyceride levels were checked and found to 
be normal on both occasions.  His third bout of acute 
pancreatitis occurred in April 1994 with elevations in 
amylase and lipase.  During the acute episode, triglyceride 
levels were elevated to 420 (cholesterol was 264).  He noted 
that the veteran's symptoms resolved on this occasion with 
conservative medical treatment.  In May 1995, the veteran 
underwent a second ERCP to particularly evaluate for 
sphincter of Oddi dysfunction.  Sphincter of Oddi dysfunction 
was found and an endoscopic sphincterotomy was properly 
performed.  That evening, the veteran developed nausea and 
vomiting and was admitted the following day with what turned 
out to be severe post-ERCP pancreatitis.  Thereafter, between 
May 1995 and October 1995, he underwent prolonged 
hospitalization for ARDS, shock, and renal failure 
complicating severe hemorrhagic pancreatitis.  In summary, he 
said the veteran undoubtedly suffered from recurrent acute 
attacks of pancreatitis, the first documented episode in 
August 1993 and he stated that, "during these early 
episodes, triglyceride levels were normal so hyperlipidemia 
was definitely ruled out as a cause (hypercholesterolemia 
does not cause pancreatitis)."  Hypercalcemia was also ruled 
out.  Thus, a diagnosis of idiopathic pancreatitis was 
assigned until the ERCP in May 1995 identified sphincter of 
Oddi dysfunction as the likely cause.  The appropriate 
treatment (endoscopic sphincterotomy) was performed but 
unfortunately, this procedure was complicated by severe post-
ERCP pancreatitis that led to significant morbidity.  He 
noted that pancreatitis is the most common recognized 
complication of any ERCP procedure but for unclear reasons, 
post-ERCP pancreatitis is even more common in-patients with 
sphincter of Oddi dysfunction.  He went on to state that 
there is no doubt that the cause of the May 1993 episode of 
pancreatitis was the ERCP procedure itself and that there was 
nothing in the record itself to suggest that physicians' 
neglect or technical incompetence caused this complication to 
occur.  He noted that since May 1993 there have been no 
further documented episodes of pancreatitis in the medical 
record, supporting the conclusion that sphincter of Oddi 
dysfunction was the etiology of the veteran's earlier 
pancreatitis attacks.  He said the other etiologies for 
recurrent pancreatitis include medications and microlithiasis 
but that there was nothing in the medical record to support 
either as causative.  Lastly, there are genetic causes of 
recurrent pancreatitis but the lack of a family history of 
pancreatic disease argues against this.  The examiner 
concluded that the veteran had recurrent bouts of 
pancreatitis due to sphincter of Oddi dysfunction, and that 
he tragically suffered significant morbidity as a 
complication of the treatment of that disorder.  
Additionally, he stated that there is no evidence in the 
medical record to support a role of hyperlipidemia in the 
veteran's pancreatitis.  He said this is seen only with 
severe hypertriglyceridemia (levels typically greater than 
1,000 mg/dl), which was never present at the time when his 
pancreatitis attacks occurred.  In fact, almost all the 
triglyceride values presented by the medical record between 
1986 and 1994 were normal.  Finally, he added that since 
hypercholesterolemia is not a cause of pancreatitis he was 
confident that hyperlipidemia did not play any role in the 
veteran's pancreatic disease.

Medical treatise submitted by the veteran in June 2000 
includes text on familial hypercholesterolemia that notes 
that familial hypercholesterolemia is one of the most common 
inherited diseases in humans, affecting about 1 in every 500 
people.  It goes on to state that a person with one abnormal 
familial hypercholesterolemia gene is called an FH 
heterozygote and that FH heterozygotes usually develop 
coronary heart disease before the age of 20 and that many die 
before that age.  Another article discusses triglyceride 
problems and notes that triglycerol is a fat in the blood 
that can come from either the diet or the liver.  It notes 
that a high triglyceride level often signals the presence of 
a blood lipid problem associated with increased risk of 
coronary heart disease.  

Internet search results submitted in June 2000 notes that 
disorders in lipoprotein metabolism (dyslipidemia) can result 
in premature arteriosclerosis or pancreatitis.  It notes that 
triglyceride levels greater than 1,000 mg/dl increase the 
risk of pancreatitis.  

Also submitted into evidence in June 2000 was a summary of 
the veteran's hospitalization in February 1999 at the Baptist 
Health System in San Antonio, Texas, for problems with 
ventricular tachycardia, a history of protein S deficiency 
and left ventricular dysfunction.  During this 
hospitalization the veteran underwent a comprehensive 
electrophysiologic study and an upper extremity venogram as 
well as an implantation of a dual chamber cardioverted 
defibrillator.  Hospital records submitted also show that the 
veteran underwent a emergency percutaneous transluminal 
coronary angioplasty in November 1995 to treat an acute 
myocardial infarction and was seen in January 1996 for 
postoperative evaluation for ischemic cardiomyopathy.  

Also submitted were affidavits from two private physicians, 
Chris G. Yiantsou and Myles Keroack.  Both physicians 
commented on the veteran's hospitalization of May 1995 and 
the level of care he received postoperatively.  

In a letter dated in October 2000, the veteran's private 
physician Robert Nobles, M.D., stated that he had seen the 
veteran in May 1995 during his necrotizing and hemorrhagic 
pancreatitis, at which time he lost partial amputation of his 
right hand.  He noted that the veteran subsequently had a 
heart attack in November 1995.  He added that the veteran was 
clearly at somewhat increased risk for further cardiac events 
in view of his protein S deficiency and his 
hypercoagulability.  He paid tribute to the veteran's 
physicians who took care of him when in 1995 many thought 
that he might not survive his terrible necrotizing, 
hemorrhagic pancreatitis.



Analysis

I.  Service connection for Hypercholesterolemia 
(hyperlipidemia)

Service connection is appropriate for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case the veteran claims service connection for 
hypercholesterolemia based on his consistently high 
cholesterol readings which were first seen in service.  
Hypercholesterolemia is an excess of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary, 28th Ed. p. 
792 (1994).  As such, it represents only a laboratory finding 
and is not an actual disability in and of itself for which VA 
disability compensation benefits are payable.  See 61 Fed. 
Reg. 20440, 20445 (May 7, 1996).  As hypercholesterolemia is 
not a disease or injury within the meaning of 38 U.S.C.A. 
§§ 1110, 1131, service connection may not be granted.  
Accordingly, the claim must be denied.  

II.  Service connection for Pancreatitis

As noted above, service connection may be granted for a 
disability arising from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active service includes any period of active 
service for training during which the veteran was disabled or 
from disease or injury incurred in or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24).  Service connection may also 
be granted for a disability resulting from an injury incurred 
or aggravated in the line of duty while performing inactive 
duty for training.  38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§ 3.6.  Additionally, where a veteran served ninety (90) days 
or more during a period of war or during peacetime service 
after December 31, 1946, and pancreatitis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In addition, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, 
the Board notes that the Federal Circuit and the Court have 
both specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
Guerrieri, the Court offered guidance on the assessment of 
the probative value of medical opinion evidence.  The Court 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Id. at 470-71.

The available service personnel records indicate that the 
veteran had extended active service from June 1977 to January 
1986 and from November 1990 to June 1991.  He also performed 
active duty for training from August 1986 to November 1990 
and from July 1991 to April 1995.  His periods of active duty 
for training varied, usually consisting of 1 to 2 days, but 
on several occasions extending up to 39 days.

The Board observes that the veteran's service medical records 
for his periods of active service make no reference to 
complaints of or treatment of a stomach disorder, to include 
pancreatitis.  In fact, when the veteran presented for a 
medical examination for purposes of commission in July 1992, 
more than one year after his last period of active duty, a 
clinical evaluation of the veteran, to include the endocrine 
system found no abnormalities.  The veteran was, however, 
noted to have elevated cholesterol by laboratory findings.  
The Board notes that the first clinical indication of a 
stomach disorder, subsequent to the veteran's period of 
active service, was in August 1993 when he presented to the 
San Antonio Regional Hospital with complaints of abdominal 
pain.  The VA medical expert opinion obtained by the Board in 
May 2000 identified the episode as the veteran's "first 
documented bout of pancreatitis".  This was followed by a 
second bout of pancreatitis in November 1993 and thereafter 
in December 1993.  An ERCP was interpreted to reveal normal 
pancreatic bile ducts.  It was in May 1995 following a third 
bout of acute pancreatitis and a second ERCP that the veteran 
developed the severe hemorrhagic pancreatitis, which led to 
his subsequent extensive medical problems.  

The Board observes that the VA medical opinion obtained in 
May 2000 indicates that the veteran's acute attack of 
pancreatitis began in August 1993 and recurred on several 
occasions thereafter.  There is, however, no treatment record 
that shows that the veteran's pancreatitis had its onset 
during a period of service, to include a period of active 
duty for training and a medical opinion to this effect has 
not been proffered by the veteran.  Although the veteran has 
alleged that his current "disease process began in 1986 and 
was related to service, or alternatively that 
hypercholesterolemia noted in service played a causative role 
in his post service acute pancreatitis, the veteran is not 
competent as a lay person to assert that a relationship 
exists between his period of service and his pancreatitis, 
that his pancreatitis is etiologically related to his 
hypercholesterolemia, or to otherwise assert medical 
causation; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

With respect to the veteran's elevated cholesterol reported 
in service, competent medical opinion obtained in May 2000 
noted that in August 1993 when the veteran first suffered a 
bout of pancreatitis his triglyceride levels were normal thus 
ruling out hyperlipidemia as a cause of the veteran's 
pancreatitis.  Furthermore, his medical opinion also ruled 
out hypercholesterolemia as a cause of pancreatitis and 
unequivocally attributed the veteran's pancreatitis to a 
sphincter of Oddi dysfunction.  This appears to be the same 
etiological basis for the veteran's episodes of pancreatitis 
that was established by his private physicians at the San 
Antonio Regional Hospital in May 1995.  

Thus, although the Board acknowledges that Dr. Nealon in 
April 1996 reported that hyperlipidemia may well represent a 
reasonable cause of an acute episode of pancreatitis and that 
a VA opinion obtained in March 1997 noted that 
hypercholesterolemia is well known to be a cause of 
pancreatitis, in its role as fact finder, the Board finds 
that the probative weight of this evidence is outweighed by 
that offered in May 2000 by a VA examiner who is a specialist 
in the field of gastroenterology and who explained in detail 
the bases for all his findings and conclusions.  See Wensch; 
Guerrieri.

Further, the service medical records simply do not indicate 
that the veteran's pancreatitis had its origin during any 
period of service or active duty for training and the 
clinical findings of this disorder, beginning in August 1993, 
do not relate pancreatitis to service, or to his elevated 
cholesterol levels noted therein.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for pancreatitis.  
Accordingly, service connection for pancreatitis is denied.

ORDER

Service connection for hypercholesterolemia (hyperlipidemia) 
is denied.

Service connection for pancreatitis is denied.

		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


